DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 25 are presented for examination. Claims 1 - 4, 6, 8 - 11, 13, 15 - 18, 20, and 23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objectives
The drawings are objected to because FIG. 3 shows element “400”, but it should recite “300” to correspond to paragraph [0055] of the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 404 in paragraph [0061] is now shown in the figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchings et al. (“Tunable Superconducting Qubits with Flux-Independent Coherence”), hereinafter “Hutchings”.

As per claim 8, Hutchings discloses:
a computer-implemented method, comprising simulating, by a system operatively coupled to a processor, operation of qubits in a subgraph topology of a graph representing a topology of a quantum circuit to determine a quantity of frequency collisions between the qubits (Hutchings, page 6, right column, lines 16 - 20 discloses a lattice including an amount of qubit pairs, with bus couplers connected to the adjacent qubits, and page 6, right column, lines 33 - 40 adds a Monte Carlo model used to provide the lattice with a random qubit frequency and the number of frequency collision or bad gate pair results provided in Table I.)

selecting, by the system, a quantum circuit topology based on the quantity of frequency collisions between the qubits (Hutchings, page 6, right column, Table I, which discloses results of qubit lattices with a smaller pair of qubit pairs and a larger pair of qubit pairs, with the smaller number of pairs in the qubit lattice producing a lower number of collisions.)

As per claim 23, Hutchings discloses:
a computer-implemented method, comprising: simulating, by a system operatively coupled to a processor, operation of qubits in multiple types of subgraph topologies of a graph representing a topology of a quantum circuit to determine quantities of different types of frequency collisions between the qubits (Hutchings, page 6, right column, lines 16 - 20 discloses a lattice including an amount of qubit pairs, with bus couplers connected to the adjacent qubits, and page 6, right column, lines 33 - 40 adds a Monte Carlo model used to provide the lattice with a random qubit frequency and the number of frequency collision or bad gate pair results provided in Table I, which shows a plurality of analysis performed with different results of the mean number of collisions.)

selecting, by the system, a quantum circuit topology based on the quantities of the different types of frequency collisions between the qubits (Hutchings, page 6, right column, Table I, which discloses results of qubit lattices with a smaller pair of qubit pairs and a larger pair of qubit pairs, with the smaller number of pairs in the qubit lattice producing a lower number of collisions.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 2, 4, 6, 9, 11, 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings et al. (“Tunable Superconducting Qubits with Flux-Independent Coherence”), and further in view of Freedman et a. (U.S. PG Pub 2012/0072191 A1), hereinafter “Freedman”.

As per claim 1, Hutchings discloses:
a simulation component that simulates operation of qubits in a subgraph topology of a graph representing a topology of a quantum circuit to determine a quantity of frequency collisions between the qubits (Hutchings, page 6, right column, lines 16 - 20 discloses a lattice including an amount of qubit pairs, with bus couplers connected to the adjacent qubits, and page 6, right column, lines 33 - 40 adds a Monte Carlo model used to provide the lattice with a random qubit frequency and the number of frequency collision or bad gate pair results provided in Table I.)

a selection component that selects a quantum circuit topology based on the quantity of frequency collisions between the qubits (Hutchings, page 6, right column, Table I, which discloses results of qubit lattices with a smaller pair of qubit pairs and a larger pair of qubit pairs, with the smaller number of pairs in the qubit lattice producing a lower number of collisions.)

Hutchings discloses using Monte Carlo modeling to demonstrate qubit frequency collision, however the prior art of Hutchings does not expressly disclose:
a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise.

Freedman however discloses:
a system, comprising: a memory that stores computer executable components (Freedman, paragraph [0098] discloses a computer with at least one type of memory to store programs.)

and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Freedman, paragraph [0098] discloses a computer with at least one processor executing the program code stored in memory.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the frequency collision in a qubit (or quantum bit) lattice teaching of Hutchings with the quantum lattice design model including quantum braids and the medium to store information teaching of Freedman. The motivation to do so would have been because Freedman discloses the benefit of a quantum storage medium that may be useful when there is too much information for a conventional storage device to handle (Freedman, paragraph [0083]).

As per claim 15, Hutchings discloses:
simulate, by the processor, operation of qubits in a subgraph topology of a graph representing a topology of a quantum circuit to determine a quantity of frequency collisions between the qubits (Hutchings, page 6, right column, lines 16 - 20 discloses a lattice including an amount of qubit pairs, with bus couplers connected to the adjacent qubits, and page 6, right column, lines 33 - 40 adds a Monte Carlo model used to provide the lattice with a random qubit frequency and the number of frequency collision or bad gate pair results provided in Table I.)

select, by the processor, a quantum circuit topology based on the quantity of frequency collisions between the qubits (Hutchings, page 6, right column, Table I, which discloses results of qubit lattices with a smaller pair of qubit pairs and a larger pair of qubit pairs, with the smaller number of pairs in the qubit lattice producing a lower number of collisions.)

Hutchings discloses using Monte Carlo modeling to demonstrate qubit frequency collision, however the prior art of Hutchings does not expressly disclose:
a computer program product facilitating quantum circuit topology selection based on frequency collisions between qubits, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to.

	Freedman however discloses:
a computer program product facilitating quantum circuit topology selection based on frequency collisions between qubits, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (Freedman, paragraph [0083] discloses a quantum storage medium to store information with regards of a quantum braid, with paragraph [0091] adding a computer including additional storage media to store information , including instructions or programs to perform functions.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the frequency collision in a qubit (or quantum bit) lattice teaching of Hutchings with the quantum lattice design model including quantum braids and the medium to store information teaching of Freedman. The motivation to do so would have been because Freedman discloses the benefit of a quantum storage medium that may be useful when there is too much information for a conventional storage device to handle (Freedman, paragraph [0083]).

As per claim 20, Hutchings discloses:
a simulation component that simulates operation of qubits in multiple types of subgraph topologies of a graph representing a topology of a quantum circuit to determine quantities of different types of frequency collisions between the qubits (Hutchings, page 6, right column, lines 16 - 20 discloses a lattice including an amount of qubit pairs, with bus couplers connected to the adjacent qubits, and page 6, right column, lines 33 - 40 adds a Monte Carlo model used to provide the lattice with a random qubit frequency and the number of frequency collision or bad gate pair results provided in Table I, which shows a plurality of analysis performed with different results of the mean number of collisions.)

a selection component that selects a quantum circuit topology based on the quantities of the different types of frequency collisions between the qubits (Hutchings, page 6, right column, Table I, which discloses results of qubit lattices with a smaller pair of qubit pairs and a larger pair of qubit pairs, with the smaller number of pairs in the qubit lattice producing a lower number of collisions.)

Hutchings discloses using Monte Carlo modeling to demonstrate qubit frequency collision, however the prior art of Hutchings does not expressly disclose:
a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise.

Freedman however discloses:
a system, comprising: a memory that stores computer executable components (Freedman, paragraph [0098] discloses a computer with at least one type of memory to store programs.)

a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Freedman, paragraph [0098] discloses a computer with at least one processor executing the program code stored in memory.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the frequency collision in a qubit (or quantum bit) lattice teaching of Hutchings with the quantum lattice design model including quantum braids and the medium to store information teaching of Freedman. The motivation to do so would have been because Freedman discloses the benefit of a quantum storage medium that may be useful when there is too much information for a conventional storage device to handle (Freedman, paragraph [0083]).

For claim 2: The combination of Hutchings and Freedman discloses claim 2: The system of claim 1, wherein:
the subgraph topology comprises at least one of a two graph node topology, a three-graph node topology, a multiple graph node topology, a rotated version of the subgraph topology, or a defined collision generating topology (Freedman, paragraph [0049] discloses multiple graph node topology in the form of lattice and sub-lattices shown in FIGS. 2 - 5, including dots as nodes and lines as bonds between the nodes.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the frequency collision in a qubit (or quantum bit) lattice teaching of Hutchings with the quantum lattice design model including quantum braids and the medium to store information teaching of Freedman and the additional teaching of the plurality of nodes in the form of dots and lines representing edges in a lattice, also found in Freedman. The motivation to do so would have been because Freedman discloses the benefit of a quantum storage medium that may be useful when there is too much information for a conventional storage device to handle (Freedman, paragraph [0083]).

As per claims 9 and 16, note the rejections of claim 2 above. The instant claims 9, 16 recite substantially the same limitations as the above rejected claim 2, and are therefore rejected under the same prior art teachings.

For claim 4: The combination of Hutchings and Freedman discloses claim 4: The system of claim 1, wherein:
the computer executable components further comprise: a match component that matches the subgraph topology to a collision generating topology (Hutchings, page 6, lines 33 - discloses using a lattice to model a frequency collision of a qubit frequency from a Gaussian distribution, including seven and seventeen qubit amounts and different distribution widths to correspond to a predicted frequency collision amount.)

For claim 6: The combination of Hutchings and Freedman discloses claim 6: The system of claim 1, wherein:
the computer executable components further comprise: a parameter component that determines one or more parameters corresponding to at least one of the qubits, the topology of the quantum circuit, or the quantum circuit that provide a defined yield (Hutchings, page 6, right column, lines 33 - 40discloses a range of the distribution widths with regards to weak-interaction pairs of qubit pairs in the 7 qubit lattice with 12 pairs and the 17 qubit lattice with 34 pairs, with the results in Table I showing the larger the lattice, the probability or chances the frequency collisions will also increase.)

As per claims 11, 13, and 18, note the rejections of claims 4 and 6 above. The instant claims 11, 13, and 18 recite substantially the same limitations as the above rejected claims 4 and 6, and are therefore rejected under the same prior art teachings.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings et al. (“Tunable Superconducting Qubits with Flux-Independent Coherence”), in view of Freedman et a. (U.S. PG Pub 2012/0072191 A1), and further in view of Wootton (“Braiding Majoranas in a Five Qubit Experiment”), hereinafter “Wootton”.

As per claim 3, the combination of Hutchings and Freedman discloses the system of claim 1.
While Hutchings and Freedman discloses lattices with regards to quantum/qubit and frequency collision, the combination of Hutchings and Freedman does not provide clarification of the labels for the lattice, and therefore does not expressly disclose:
wherein the computer executable components further comprise: a model component that generates the graph, and wherein the graph comprises graph nodes representing the qubits and one or more graph edges coupled to the graph nodes representing one or more qubit coupling devices coupled to the qubits.

The prior art of Wootton provides clarification of the labeling of the lattice, and thus discloses:
wherein the computer executable components further comprise: a model component that generates the graph, and wherein the graph comprises graph nodes representing the qubits and one or more graph edges coupled to the graph nodes representing one or more qubit coupling devices coupled to the qubits (Wootton, page 2, FIG. 1 discloses a lattice with qubits representing nodes and edges connecting the nodes shown in the figure.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the frequency collision in a qubit (or quantum bit) lattice teaching of Hutchings with the quantum lattice design model including quantum braids and the medium to store information teaching of Freedman and the clarification of the edge and qubits corresponding to the nodes and edges in the lattice teaching of Wootton. The motivation to do so would have been because Wootton discloses the benefit of applying a specified gate to particular qubits as the target, by allowing more flexibility in circuit design by implement the gate with the particular qubit as control by applying a type of gate to both control and gate before and after the standard gate is applied (Wootton, page 2, left column, lines 49 - 50 through right column, lines 1 - 5).

As per claims 10 and 17, note the rejections of claim 3 above. The instant claims 10 and 17 recite substantially the same limitations as the above rejected claim 3, and are therefore rejected under the same prior art teachings.

Allowable Subject Matter
Claims 5, 7, 12, 14, 19, 21, 22, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Hutchings et al. (“Tunable Superconducting Qubits with Flux-Independent Coherence”) discloses frequency collision in a qubit pair of a lattice, with Freedman et a. (U.S. PG Pub 2012/0072191 A1) discloses quantum lattice design model including quantum braids and the medium to store information, and Wootton (“Braiding Majoranas in a Five Qubit Experiment”) adds the labeled qubit edge and node of a lattice.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claims 5, 12, and 19, wherein the computer executable components further comprise: a scale component that determines a quantity of one or more instances of the subgraph topology in the graph and determines a total quantity of frequency collisions corresponding to the topology of the quantum circuit based on the quantity of the one or more instances of the subgraph topology in the graph and the quantity of frequency collisions between the qubits in the subgraph topology.

Claims 7 and 14, wherein the selection component selects the quantum circuit topology from a plurality of quantum circuit topologies based on at least one of a defined yield or a defined quantity of frequency collisions between at least two qubits of one or more of the plurality of quantum circuit topologies, thereby facilitating at least one of improved efficiency or performance of at least one of the simulation component or the processor.

Claims 21 and 24, wherein the computer executable components further comprise: a match component that matches one or more of the multiple types of subgraph topologies to one or more collision generating topologies, and wherein the multiple types of subgraph topologies comprise at least one of a two graph node topology, a three-graph node topology, a multiple graph node topology, a rotated version of one of the multiple types of subgraph topologies, or a defined collision generating topology.

Claims 22 and 25, wherein the computer executable components further comprise: a scale component that determines a quantity of one or more instances of the multiple types of subgraph topologies in the graph and determines a total quantity of different types of frequency collisions corresponding to the topology of the quantum circuit based on the quantity of the one or more instances of the multiple types of subgraph topologies in the graph and the quantities of the different types of frequency collisions between the qubits in the multiple types of subgraph topologies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
May 2, 2022